Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JULIE SPIEKER on 5/27/2021.
The application has been amended as follows: 
Amend claim 15 line 8 to change the comma to a semicolon:
alkalinity source[[,]];
Amend claim 15 line 11-12 as follows:
from about 3 wt-% to about 6 wt -% of a combination of emulsifiers, wherein the combination of emulsifiers comprises
Amend claim 15 line 20-21 as follows:
wherein the method of cleaning is conducted at room temperature and requires less than about 25 minutes 

Allowable Subject Matter
Claims 15-20, 31, and 33 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 15, the independent claim. The most relevant prior art is RYTHER. RYTHER teaches a method of removing trans fat soils from ovens and fryers using a cleaning composition that comprises: a thickener such as hydroxyethyl cellulose; an alkalinity source such as monoethanolamine; a combination of emulsifiers such as alcohol alkoxylate, sulfosuccinate, and sulfonic acid or its salt; a solvent such as benzyl alcohol; and a carrier such as water. The composition has a pH of about 11 and the cleaning can be performed at ambient temperature. RYTHER and the prior art do not anticipate or suggest a cleaning composition having components in the specifically claimed ranges, which have been shown to provide benefits such as reduced cleaning time, increased vertical clinging, and improved emulsification with oils and soils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714